It appears from the evidence that from fifty to one hundred beauty treatments were given daily to patrons of the "institution of learning" conducted by appellant. It further appears that the patrons paid from one dollar to three dollars and fifty cents for such treatments. "Most of the beauty shops charge about the same price as they do for advance work in the beauty school."
During rush hours, respondent herself gave treatments to patrons, in addition to supervising the operations of students. To qualify as "an instructor in [the] school," respondent had to have a beauty operator's license. That the "institution" was a "similar establishment" to a "Beauty Parlor," and that it was a component part of "The Beauty Industry," in contemplation of Order No. 35 of the industrial welfare committee, seems patent to me.
I dissent. *Page 561